Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 23 is objected to because of the following informalities:  claim 23 is dependent to a cancelled claim 19.  It appears it was meant to depend to claim 15.  Appropriate correction is required.

 Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-8, 21, 31, 34-37 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.    

In summary, Claim 1 recites a system comprising a file server virtual machine of a virtualized file server.  Specification indicates embodiments of the system “are not limited to any specific combination of hardware and/or software”, see specification at 0168.  Furthermore, while, the system recites that it has “a virtualized file server operating on a processor coupled to a memory”, the processor and memory are not a component of the system.  There appears to be nothing in the claim limitations that necessitates hardware for the system.  

Dependent claims 2-8, 21, 31, 34-37 fail to resolve the deficiencies of claim 1 and are therefore also rejected.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "FSVM" and “FSVMs” in line 2 of claim 24.  Claims 35-37 do similar to that of claim 34.  The acronym is not defined in claim 1 or in any of claims 34-37.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1, 4, 21, 5, 8-9, 11, 22, 15, 16-18, 20, 23-24, 26-27, 31-33, 34-35, 38-39, 42-43, 46-47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20130152085 by D’Amore et. al. (hereafter D’Amore).

Claim 1 :
D’Amore discloses “a file server virtual machine of a virtualized file server having at least a processor coupled to memory, wherein the virtualized file server is configured to manage storage of a plurality of storage items,”[ a file server virtual machine (fig. 3 322) of a virtualized file server (fig. 3 120) having at least a processor coupled to memory (fig. 3 305processor/309 memory), wherein the virtualized file server(fig. 3 120)  is configured to manage storage of a plurality of storage items (fig. 311/308)] 
“wherein the virtualized file server is further configured to receive an access request directed to a storage item of the plurality of storage items and associated with a user,”[ wherein the  virtualized file server is further (fig. 3 120) configured to receive an access request (0057, requests may be for example, crud (create, read, update, delete) operations; 0059, requests to write; 0063, requesting a deletion) directed to a storage item(fig. 3 313, 308, 321) of the plurality of storage items (fig. 311/308) and associated (fig. 3) with a user (fig. 3 320,user;  fig. 3 316 user 1, fig. 3 317 user 2)] 
file)]
“wherein the virtualized file server is further configured to extract a relevant permission pertaining to the user for the storage item and cache a permission profile for the user including the relevant permission pertaining to the user for the storage item,”[wherein the virtualized file server (fig. 3 120)  is further configured to extract a relevant permission pertaining to the user 
“wherein the virtualized file server is further configured to, based on receiving another access request directed to the storage item associated with the user, determine whether the access request is permissible based on the cached permissions profile.”[ wherein the virtualized file server (fig. 3 120)  is further configured to, based on receiving another access request  directed to the storage item associated with the user(0060, specified file is requested a second time, by the same user, for writing), determine whether the access request is permissible (0060, writing said file in a second location)based on the cached permissions profile (0060, user-private storage)]  
Claim 4 :
D’Amore discloses “The system of claim 1, wherein the access request is a first access request, wherein the virtualized file server is further configured to receive a second access request directed to the storage item of the plurality of storage items and associated with the user.”[ wherein the access request is a first access request (0059, receives a requests to write a specific file), wherein the virtualized file server (fig. 3 120) is further configured to receive a second access request (0060, requested second time, by the same user) directed to the storage item (fig. 3 file) of the plurality of storage items (fig. 3 308/311) and associated (fig. 3) with the user (fig. 3 320 user, fig. 3 316, user 1, fig. 3 317 user 2)]  
Claim 21 :

Claim 5 :
D’Amore discloses “The system of claim 4, wherein the first access request is a different access type than the second access request.”  [wherein the first access request (0059, receives a requests to write a specific file)is a different access type (0059, write a spcfic file in the shared storage capacity 113) than the second access request (0060, requested a second time, by the same user, for writing sid file in a second location)]
Claim 8 :
D’Amore discloses “The system of claim 1, wherein the virtualized file server is further configured to retrieve the access control list from a metadata database configured to store metadata associated with the plurality of storage items.”  [wherein the virtualized file server is further configured to retrieve the access control list (0063, access control list of that file) from a metadata database (0060, metdata repository) configured to store metadata associated with the plurality of storage items (0060, access control list and the reference count are then stored in the metadata repository)]
Claim 9 :
D’Amore discloses 

“retrieving an access control list having permission information, including an access right allowed, denied, audited, or combination thereof, associated with the storage item;” [
retrieving an access control list (0063, access control list of that file; 0060, adds the user [i]d to an access control list and/or increments a reference count associated with the stored file having the first identifier identical to the second identifier; 0062, adds the user id to the access control list) having permission information (0011 access control list as used herein refers to an indication, in any security framework, of users and/or groups of users permitted to access a file), including an access right allowed(0026, allowing access only to the users whose user ids are indicated in the access control list), denied(0026, allowing access only to the users whose user ids are indicated in the access control list; in otherwords denying other users who’s ids are not within the  access control list), audited(0060/0061, adds user id to the access control list; 0063 user id of that user is removed from the access control list), or combination thereof ( (allow)0026, allowing access only to the users whose user ids are indicated in the access control list ; (deny) 0026, allowing access only to the users whose user ids are indicated in the access control list; in otherwords denying other users who’s ids are not within the  access control list; (audit) 0060/0061, adds user id to the access control list; 0063 user id of that user is removed file)]
“exacting a relevant permission pertaining to the user for the storage item and caching a permission profile for the user including the relevant permission pertaining to the user for the storage item; and” [exacting a relevant permission pertaining to the user (0011, indication, in any security framework, of users and/or groups of users permitted access to a file) for the storage item (0011, file; 0026, controlled access to the stored files) and caching a permission profile for the user(fig. 3 316/317, UPS)  including the relevant permission pertaining to the user (fig. 3 316, user 1; fig. 3 user 2) for the storage item (fig. 3 316, file 1; fig. 3 317, file 1)]
“based on receiving another access request directed to the storage item associated with the user, determining whether the access request is permissible based on the cached profile.”  [based on receiving another access request directed to the storage item associated with the user(0060, specified file is requested a second time, by the same user, for writing), determining whether the access request is permissible(0060, writing said file in a second location) based on the cached profile(0060, user-private storage)]


Claim 11 :
D’Amore discloses “The method of claim 9, wherein the access request is a first access request, wherein the method further comprises: receiving a second access request directed to the storage item of the plurality of storage items and associated with the user.“ [ wherein the access request is a first access request (0059, receives a requests to write a specific file), wherein the method further comprises receiving a second access request (0060, requested second time, by the same 
Claim 22 :
D’Amore discloses “The method of claim 11, further comprising: in response to receiving the second access request, determining whether the second access request is permissible based on the cached permission profile.”  [ in response to receiving the second access request(0060, when the specified file is requested a second time), determining whether the second access request is permissible(0060, when the specified file is requested a second time)  based on(0060, a second pointer is created which points to the existing first file in the user-private storage of the user)  the cached permission profile (0060, the user-private storage of the user)]

Claim 15 :
D’Amore discloses 
“receiving, at a distributed data coordinator of a file server virtual machine, a request to create an access control list entry in a metadata database for a new storage item in a directory managed by a virtualized file server, wherein the access control list comprises permissions information associated with the new storage item;” [receiving, at a distributed data coordinator (fig. 3 105)of a file server virtual machine(fig. 3 322), a request to create an access control list entry in a metadata database (0060/0062, the access control list ..are then stored in the metadata repository 111)for a new storage item (fig. 2 207, storing the specified file; fig. 3 313, 308, 321) in a directory (fig. 3 113) managed by a virtualized file server (fig. 3 120), wherein the access control list comprises permissions information(0063, User ID…from the access control list of 
“retrieving a parent directory access control list associated with the directory; and” [retrieving a parent directory access control list (fig. 3 316, 317, ups) associated with the directory (fig. 3 113)]
“in response to a determination that the access control list matches the parent directory access control list, inserting a pointer to the parent directory access control list for the access control list entry for the new storage item.”  [in response to a determination that the access control list (0067, user IDs of users) matches the parent directory access control list (0065, UPS may be assigned to user), inserting a pointer (0065, file pointers) to the parent directory access control list (fig. 3 316, 317, ups) for the access control list entry for the new storage item (0062, create access control list ..for the specified file)]
“in response to receiving a request associated with a user for permission information for the directory including the new storage item, extracting a relevant permission pertaining to the user for the new storage item and caching the parent directory access control list including the relevant permission pertaining to the user for the new storage item, and”[ in response to receiving a request associated with a user for permission information for the directory including the new storage item, extracting a relevant permission pertaining to the user(0011, indication, in any security framework, of users and/or groups of users permitted access to a file) for the new storage item (fig. 3 313, 308, 321, files) and caching (fig. 3 311) the parent directory access control list (fig. 3 316, 317, ups) including the relevant permission pertaining to the user (fig. 3 316, user 1)for the new storage item (fig. 3 316, file 1)]


 
Claim 16 :
D’Amore discloses “The method of claim 15, further comprising, in response to a determination that the access control list is different than the parent directory access control list, including the access control list in the access control list entry for the new storage item.”  [in response to a determination that the access control list (0063, User ID…from the access control list of that file) is different than the parent directory access control list(0065, UPS may be assigned to user), including the access control list in the access control list entry (0062, adds the user ID to the access control list) for the new storage item (0062, second file identifier is not identical; in otherwords the file is new)]
Claim 17 :
D’Amore discloses “The method of claim 15, further comprising comparing the access control list to the parent directory access control list.”[ further comprising comparing (0067, file 313, may have assigned an access list comprising the user-IDs of users assigned to the UPS 316 and 
Claim 18 :
D’Amore discloses “The method of claim 15, further comprising, in response to receiving a request for permissions information for the directory including the new file, following the pointer to the parent directory access control list to evaluate the permissions information associated with the new storage item.”  [in response to receiving a request for permissions information (0065, each of the files may have assigned an identifier of one or more users being allowed to access that file) for the directory (fig. 3 113) including the new file (0062, in the case the second file identifier is not identical; i.e. new file), following the pointer (0062, create new pointer to the specified file) to the parent directory access control list (fig. 3 316/317) to evaluate the permissions information associated with the new storage item (0065, each of the files have assigned an identifier of one or more users being allowed to access the file)]
Claim 20 :
D’Amore discloses “The method of claim 15, wherein the new storage item is a file or a folder.”  [wherein the new storage item (0066, request to write a file) is a file (0066, file) or a folder (0066, path) ]
Claim 23 :
D’Amore discloses “The method of claim 19, further comprising: in response to caching the parent directory access control list, using the cached parent directly access control list to evaluate the permission information associated with the new storage item.”  [in response to caching the parent directory access control list (fig. 3 316/317), using the cached parent directly access control list to evaluate the permission information associated (file 313 may have assigned an 
Claim 24 :
D’Amore discloses 
“receiving, at a file server virtual machine of a virtualized file server, an access request associated with a user and directed to a storage item of a plurality of storage items managed by a virtualized file server;” [receiving, at a file server virtual machine (fig. 3 322) of a virtualized file server(fig. 3 120), an access request (0057, requests may be for example, crud (create, read, update, delete) operations; 0059, requests to write; 0063, requesting a deletion) associated with a user (fig. 3 320, user)and directed to a storage item of a plurality of storage items (fig. 3 313, 308, 321) managed by a virtualized file server (fig. 3 120)]
“retrieving an access control list having permission information, including an access right allowed, denied, audited, or combination thereof, associated with the storage item;” [
retrieving an access control list (0063, access control list of that file; 0060, adds the user [i]d to an access control list and/or increments a reference count associated with the stored file having the first identifier identical to the second identifier; 0062, adds the user id to the access control list) having permission information (0011 access control list as used herein refers to an indication, in any security framework, of users and/or groups of users permitted to access a file), including an access right allowed(0026, allowing access only to the users whose user ids are indicated in the access control list), denied(0026, allowing access only to the users whose user ids are indicated in the access control list; in otherwords denying other users who’s ids are not within the  access control list), audited(0060/0061, adds user id to the access control list; 0063 user id of that user is removed from the access control list), or combination thereof ( file)]
“exacting a relevant permission pertaining to the user for the storage item and caching a permission profile for the user including the relevant permission pertaining to the user for the storage item; and” [exacting a relevant permission pertaining to the user (0011, indication, in any security framework, of users and/or groups of users permitted access to a file) for the storage item (0011, file; 0026, controlled access to the stored files) and caching a permission profile for the user(fig. 3 316/317, UPS)  including the relevant permission pertaining to the user (fig. 3 316, user 1; fig. 3 user 2) for the storage item (fig. 3 316, file 1; fig. 3 317, file 1)]
“based on receiving another access request directed to the storage item associated with the user, determining whether the access request is permissible based on the cached profile.”  [based on receiving another access request directed to the storage item associated with the user(0060, specified file is requested a second time, by the same user, for writing), determining whether the access request is permissible(0060, writing said file in a second location) based on the cached profile(0060, user-private storage)]

Claim 26 :
D’Amore discloses “The non-transitory computer readable medium of claim 24, wherein the access request is a first access request, the actions further comprising: receiving a second access is a first access request (0059, receives a requests to write a specific file), the actions further comprising: receiving a second access request (0060, requested second time, by the same user) directed to the storage item (fig. 3 file) of the plurality of storage items (fig. 3 308/311) and associated (fig. 3) with the user (fig. 3 320 user, fig. 3 316, user 1, fig. 3 317 user 2)]  

Claim 27 :
D’Amore discloses “The non-transitory computer readable medium of claim 26, the actions further comprising: in response to receiving the second access request, determining whether the second access request is permissible based on the cached permission profile. “  [ in response to receiving the second access request(0060, when the specified file is requested a second time), determining whether the second access request is permissible(0060, when the specified file is requested a second time)  based on(0060, a second pointer is created which points to the existing first file in the user-private storage of the user)  the cached permission profile (0060, the user-private storage of the user)]

Claim 31:
D’Amore discloses “The system of claim 1, wherein the permission profile for the user comprises all permissions pertaining to the user for the storage item” [wherein the permission profile (fig. 3, 316) for the user (fig. 3 user 1) comprises all permissions pertaining to the user (0056, file pointers pointing to files accessible by said user) for the storage item (0056, files)]
Claim 32:

Claim 33:
D’Amore discloses “The non-transitory computer readable medium of claim 24, wherein the permission profile for the user comprises all permissions pertaining to the user for the storage item” [wherein the permission profile (fig. 3, 316) for the user (fig. 3 user 1) comprises all permissions pertaining to the user (0056, file pointers pointing to files accessible by said user) for the storage item (0056, files)]

Claim 34:
D’Amore discloses “The system of claim 1, wherein the virtualized file server comprises a plurality of FSVMs, including the FSVM, the plurality of FSVMs configured to manage a storage pool comprising the plurality of storage items.”[ wherein the virtualized file server (fig. 1 120/fig. 3 120) comprises a plurality of FSVMs (fig. 3 301 virtual machine; 0064, virtual desktop 310 is an instance of a virtual machine 301 stored on the server; i.e. since there are multiple virtual desktops there are multilple virtual machines (plurality of FSVMs) ), including the FSVM (fig. 3 301), the plurality of FSVMs (fig. 3 301) configured to manage (0064 virtual desktop 310 is an instance of a virtual machine 301 and may provide a graphical user interface)a storage pool (0066 file tree) comprising the plurality of storage items (0066, file)]  
Claim 35:


Claim 38:
D’Amore discloses “The method of claim 9, further comprising managing, by a plurality of FSVMs including the FSVM, a storage pool comprising the plurality of storage items.”[ managing(0064 virtual desktop 310 is an instance of a virtual machine 301 and may provide a graphical user interface), by a plurality of FSVMs(fig. 3 301 virtual machine; 0064, virtual desktop 310 is an instance of a virtual machine 301 stored on the server; i.e. since there are multiple virtual desktops there are multilple virtual machines (plurality of FSVMs) ) including the FSVM(fig. 3 301), a storage pool (0066 file tree) comprising the plurality of storage items(0066, file)]

Claim 39:

tree), by a node of a plurality of nodes(0066, particular location of said file tree; locations), at least one FSVM of the plurality of FSVMs(fig. 3 301, virtual machine), wherein the storage pool (0066 file tree)  comprising the plurality of storage items (0066, a file)is distributed across the plurality of nodes (0066, into a particular location of said file tree)]

Claim 42:
D’Amore discloses “The method of claim 15, further comprising managing, by a plurality of FSVMs including the FSVM, a storage pool comprising a plurality of storage items including the new storage item.” [ managing(0064 virtual desktop 310 is an instance of a virtual machine 301 and may provide a graphical user interface), by a plurality of FSVMs(fig. 3 301 virtual machine; 0064, virtual desktop 310 is an instance of a virtual machine 301 stored on the server; i.e. since there are multiple virtual desktops there are multilple virtual machines (plurality of FSVMs) ) including the FSVM(fig. 3 301), a storage pool (0066 file tree) comprising the plurality of storage items including the new storage item (0066, file)]
Claim 43:
D’Amore discloses “The method of claim 42, further comprising hosting, by a node of a plurality of nodes, at least one FSVM of the plurality of FSVMs, wherein the storage pool comprising the plurality of storage items including the new storage item is distributed across the plurality of 
tree), by a node of a plurality of nodes(0066, particular location of said file tree; locations), at least one FSVM of the plurality of FSVMs(fig. 3 301, virtual machine), wherein the storage pool (0066 file tree)  comprising the plurality of storage items (0066, a file)is distributed across the plurality of nodes (0066, into a particular location of said file tree)]

Claim 46:
D’Amore discloses “The non-transitory computer readable medium of claim 24, further comprising: managing, by a plurality of FSVMs including the FSVM, a storage pool comprising the plurality of storage items.” [ managing(0064 virtual desktop 310 is an instance of a virtual machine 301 and may provide a graphical user interface), by a plurality of FSVMs(fig. 3 301 virtual machine; 0064, virtual desktop 310 is an instance of a virtual machine 301 stored on the server; i.e. since there are multiple virtual desktops there are multilple virtual machines (plurality of FSVMs) ) including the FSVM(fig. 3 301), a storage pool (0066 file tree) comprising the plurality of storage items(0066, file)]
Claim 47:
D’Amore discloses “The non-transitory computer readable medium of claim 46, further comprising: hosting, by a node of a plurality of nodes, at least one FSVM of the plurality of FSVMs, wherein the storage pool comprising the plurality of storage items is distributed across the plurality of nodes.” [ hosting (0066, present to the user a graphical representation of the elements of the directory 



Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 2, 3, 10 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130152085 by D’Amore et. al. (hereafter D’Amore) further in view of U.S. Patent Application Publication 20090006801 by Shultz et. al. (hereafter Shultz).

Claim 2 :
D’Amore discloses “wherein the virtualized file server is configured to cache the permission profile”[ wherein the virtualized file server (fig. 3 120)is configured to cache (fig. 3 311) the permission profile (fig. 3 316/317)]
D’Amore does not explicitly disclose “as bitmask.”

Both D’Amore and Shultz are directed towards virtual machine environments.  They are within applicant’s field of endeavor.  D’Amore provides for providing shared data via user private storage designations in a virtual machine environment.  Shultz provides for virtual machine environments and resolves scenarios where there is insufficient cache memory or working memory to store data needed by the virtual machine.  D’Amore provides more resources to the virtual machine by sharing similar data between users.  Shultz provides more resources by identifying the least recently used memory data in cache memory to swap memory of the virtual machines.  It would have been obvious to a person of an ordinary skill in the art prior to the effective filing date of the application to have added Shultz’s disclosure of identifying the least recently used memory data in cache memory to the creation of the virtual machine of D’amore for the purpose of freeing up cache memory and working memory of the virtual machine to enable the more important resources to be executed, see 0022 Shultz.
Claim 3 :
D’Amore does not explicitly disclose “wherein the bitmask is a four kilobyte bitmask.”
 	On the other hand, Shultz discloses “wherein the bitmask is a four kilobyte bitmask”[ wherein the bitmask(0022, type (binary) of data in the file) is a four kilobyte bitmask (0022, identifies the least recently used memory data (as four kilobyte pages))]  
Both D’Amore and Shultz are directed towards virtual machine environments.  They are within applicant’s field of endeavor.  D’Amore provides for providing shared data via user 

Claim 10 :
D’Amore discloses “cache as the permissions profile”[ cache (fig. 3 311) as the permissions profile (fig. 3 316/317)]
D’Amore does not explicitly disclose “forming a bitmask.”
On the other hand, Shultz discloses “forming a bitmask”[ forming a bitmask(0022, type (binary) of data in the file) to cache(0022, cache memory contains data accessed from storage or swap memory and associated metadata) as the permissions profile (0022, metadata)]  
Both D’Amore and Shultz are directed towards virtual machine environments.  They are within applicant’s field of endeavor.  D’Amore provides for providing shared data via user private storage designations in a virtual machine environment.  Shultz provides for virtual machine environments and resolves scenarios where there is insufficient cache memory or working memory to store data needed by the virtual machine.  D’Amore provides more resources 


Claim 25 :
D’Amore discloses “cache as the permission profile”[ cache (fig. 3 311) as the permission profile (fig. 3 316/317)]
D’Amore does not explicitly disclose “forming a bitmask.”
On the other hand, Shultz discloses “forming a bitmask”[ forming a bitmask(0022, type (binary) of data in the file) to cache(0022, cache memory contains data accessed from storage or swap memory and associated metadata) as the permission profile (0022, metadata)]  
Both D’Amore and Shultz are directed towards virtual machine environments.  They are within applicant’s field of endeavor.  D’Amore provides for providing shared data via user private storage designations in a virtual machine environment.  Shultz provides for virtual machine environments and resolves scenarios where there is insufficient cache memory or working memory to store data needed by the virtual machine.  D’Amore provides more resources to the virtual machine by sharing similar data between users.  Shultz provides more resources by identifying the least recently used memory data in cache memory to swap memory of the virtual .

11.	Claims 2, 3, 10 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130152085 by D’Amore et. al. (hereafter D’Amore) further in view of U.S. Patent Application Publication 20050193221 by Miki Yoneyama et. al. (hereafter Yoneyama).
Claim 2 :
D’Amore discloses “wherein the virtualized file server is configured to cache the permission profile”[ wherein the virtualized file server (fig. 3 120)is configured to cache (fig. 3 311) the permission profile (fig. 3 316/317)]
D’Amore does not explicitly disclose “as bitmask.”
On the other hand, Yoneyama discloses “as bitmask”[ wherein the virtualized file server (fig. 2  20, server) is configured to cache (0069, document management module, retaining the bit mask) the permissions profile (0068, bit mask 13 shows the reference permission status) as bitmask (0068, bit mask)]  
Both D’Amore and Yoneyama are directed towards file access systems.  They are within applicant’s field of endeavor.  D’Amore provides for providing shared data via user private storage designations in a virtual machine environment thereby providing a benefit of saving storage.  Yoneyama provides for generating a list including only the documents for which 
Claim 3 :
D’Amore does not explicitly disclose “wherein the bitmask is a four kilobyte bitmask.”
 	
On the other hand, Yoneyama discloses “wherein the bitmask is a four kilobyte bitmask”[ wherein the bitmask (0068, bit mask) is a four kilobyte bitmask (fig. 12 shows at least 4 to n bits; n can by 4 kilobyte)]  
Both D’Amore and Yoneyama are directed towards file access systems.  They are within applicant’s field of endeavor.  D’Amore provides for providing shared data via user private storage designations in a virtual machine environment thereby providing a benefit of saving storage.  Yoneyama provides for generating a list including only the documents for which reference permission is given to the current user, and provides for quickly extracting documents the user has reference permission for without accessing the user profile, document profile, policy, and certificate.  It would have been obvious to a person of an ordinary skill in the art prior to the effective filing date of the application to have replaced the pointers of D’Amore with the bitmasks in Yoneyama for the purpose quickly extracting documents the user has reference permission for without accessing the user profile, document profile, policy, and certificate.

Claim 10 :
D’Amore discloses “cache as the permissions profile”[ cache (fig. 3 311) as the permissions profile (fig. 3 316/317)]
D’Amore does not explicitly disclose “forming a bitmask.”
On the other hand, Yoneyama discloses “forming a bitmask”[ forming a bitmask (0068, bit mask) to cache(0069, document management module, retaining the bit mask)  as the permission profile (0068, bit mask 13 shows the reference permission status)]  
Both D’Amore and Yoneyama are directed towards file access systems.  They are within applicant’s field of endeavor.  D’Amore provides for providing shared data via user private storage designations in a virtual machine environment thereby providing a benefit of saving storage.  Yoneyama provides for generating a list including only the documents for which reference permission is given to the current user, and provides for quickly extracting documents the user has reference permission for without accessing the user profile, document profile, policy, and certificate.  It would have been obvious to a person of an ordinary skill in the art prior to the effective filing date of the application to have replaced the pointers of D’Amore with the bitmasks in Yoneyama for the purpose quickly extracting documents the user has reference permission for without accessing the user profile, document profile, policy, and certificate.

Claim 25 :
D’Amore discloses “cache as the permission profile”[ cache (fig. 3 311) as the permission profile (fig. 3 316/317)]
D’Amore does not explicitly disclose “forming a bitmask.”
 discloses “forming a bitmask”[ forming a bitmask (0068, bit mask) to cache(0069, document management module, retaining the bit mask)  as the permission profile (0068, bit mask 13 shows the reference permission status)]  
Both D’Amore and Yoneyama are directed towards file access systems.  They are within applicant’s field of endeavor.  D’Amore provides for providing shared data via user private storage designations in a virtual machine environment thereby providing a benefit of saving storage.  Yoneyama provides for generating a list including only the documents for which reference permission is given to the current user, and provides for quickly extracting documents the user has reference permission for without accessing the user profile, document profile, policy, and certificate.  It would have been obvious to a person of an ordinary skill in the art prior to the effective filing date of the application to have replaced the pointers of D’Amore with the bitmasks in Yoneyama for the purpose quickly extracting documents the user has reference permission for without accessing the user profile, document profile, policy, and certificate.

12.	Claims 6-7, 12-14, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130152085 by D’Amore et. al. (hereafter D’Amore) further in view of U.S. Patent Application Publication 20110078318 by Desai et. al. (hereafter Desai).
Claim 6 :
D’Amore does not explicitly disclose “The system of claim 1, wherein the virtualized file server is further configured to clear the cached permissions profile after a set period of time.”
On the other hand, Desai discloses “wherein the virtualized file server is further configured to clear the cached permissions profile after a set period of time”[ wherein the 
Both D’Amore and Desai are directed towards providing virtual communication across networks.  D’Amore provides for less resources to be used up in a virtual environment via sharing of data between users in a virtual machine environment.  Desai provides for user sessions ending and clearing of data after a period of time.  It would have been obvious to a person of an ordinary skill in the art prior to the effective filing data of the application to have added Desai’s user session being stored in cache/storage repository for a period of time to the disclosure of D’Amore for the purpose of managing data used in user sessions in order to alleviate resources after a user session ends.  Doing so allows D’Amore to provide for faster virtual machine access since more resources are available.   
	
Claim 7 :
D’Amore does not explicitly disclose “wherein the virtualized file server is further configured to clear the cached permission profile in response to termination of a session associated with the user.”
On the other hand, Desai discloses “wherein the virtualized file server is further configured to clear the cached permission profile in response to termination of a session associated with the user.” [ wherein the virtualized file server is further configured to clear the cached permission profile (0065, user session can be stored in cache or another storage repository for a period of time; in other words, only stored for period of time) in response to 
Both D’Amore and Desai are directed towards providing virtual communication across networks.  D’Amore provides for less resources to be used up in a virtual environment via sharing of data between users in a virtual machine environment.  Desai provides for user sessions ending and clearing of data after a period of time.  It would have been obvious to a person of an ordinary skill in the art prior to the effective filing data of the application to have added Desai’s user session being stored in cache/storage repository for a period of time to the disclosure of D’Amore for the purpose of managing data used in user sessions in order to alleviate resources after a user session ends.  Doing so allows D’Amore to provide for faster virtual machine access since more resources are available.   

Claim 12 :
D’Amore does not explicitly disclose “in response to receiving an access request from each of a plurality of users related to a particular access type for the storage item over a specific period of time, caching all permissions for the particular access type for the storage item.”
 On the other hand, Desai discloses “ in response to receiving an access request from each of a plurality of users related to a particular access type for the storage item over a specific period of time, caching all permissions for the particular access type for the storage item.”[ in response to receiving an access request from each of a plurality of users (fig. 3, user session A-N) related to a particular access type (fig. 3, user/cached user) for the storage item (0065, user profile ) over a specific period of time (0065, user session begins/user session ends), caching all 
Both D’Amore and Desai are directed towards providing virtual communication across networks.  D’Amore provides for less resources to be used up in a virtual environment via sharing of data between users in a virtual machine environment.  Desai provides for user sessions ending and clearing of data after a period of time.  It would have been obvious to a person of an ordinary skill in the art prior to the effective filing data of the application to have added Desai’s user session being stored in cache/storage repository for a period of time to the disclosure of D’Amore for the purpose of managing data used in user sessions in order to alleviate resources after a user session ends.  Doing so allows D’Amore to provide for faster virtual machine access since more resources are available.   

Claim 13 :
D’Amore does not explicitly disclose “clearing the cached permission profile after a set period of time.”
On the other hand, Desai discloses “clearing the cached permission profile after a set period of time”[ clearing the cached permissions profile after a set period of time (0065, user session can be stored in cache or another storage repository for a period of time; in other words only stored for a period of time)]
Both D’Amore and Desai are directed towards providing virtual communication across networks.  D’Amore provides for less resources to be used up in a virtual environment via sharing of data between users in a virtual machine environment.  Desai provides for user sessions ending and clearing of data after a period of time.  It would have been obvious to a person of an 

Claim 14 :
D’Amore does not explicitly disclose “clearing the cached permission profile in response to termination of a session associated with the user.”
On the other hand, Desai discloses “clearing the cached permissions profile in response to termination of a session associated with the user.” [ clearing the cached permissions profile (0065, user session can be stored in cache or another storage repository for a period of time; in other words, only stored for period of time) in response to termination of a session associated with the user (0065, when a user stops accessing the application)]  
Both D’Amore and Desai are directed towards providing virtual communication across networks.  D’Amore provides for less resources to be used up in a virtual environment via sharing of data between users in a virtual machine environment.  Desai provides for user sessions ending and clearing of data after a period of time.  It would have been obvious to a person of an ordinary skill in the art prior to the effective filing data of the application to have added Desai’s user session being stored in cache/storage repository for a period of time to the disclosure of D’Amore for the purpose of managing data used in user sessions in order to alleviate resources after a user session ends.  Doing so allows D’Amore to provide for faster virtual machine access since more resources are available.   

Claim 28 :
D’Amore does not explicitly disclose “in response to receiving an access request from each of a plurality of users related to a particular access type for the storage item over a specific period of time, caching all permissions for the particular access type for the storage item.”
 On the other hand, Desai discloses “ in response to receiving an access request from each of a plurality of users related to a particular access type for the storage item over a specific period of time, caching all permissions for the particular access type for the storage item.”[ in response to receiving an access request from each of a plurality of users (fig. 3, user session A-N) related to a particular access type (fig. 3, user/cached user) for the storage item (0065, user profile ) over a specific period of time (0065, user session begins/user session ends), caching all permissions (0065, data associated with the user session) for the particular access type (fig. 3, user/cached user) for the storage item(0065, data associated with the user session)]
Both D’Amore and Desai are directed towards providing virtual communication across networks.  D’Amore provides for less resources to be used up in a virtual environment via sharing of data between users in a virtual machine environment.  Desai provides for user sessions ending and clearing of data after a period of time.  It would have been obvious to a person of an ordinary skill in the art prior to the effective filing data of the application to have added Desai’s user session being stored in cache/storage repository for a period of time to the disclosure of D’Amore for the purpose of managing data used in user sessions in order to alleviate resources after a user session ends.  Doing so allows D’Amore to provide for faster virtual machine access since more resources are available.   

Claim 29 :
D’Amore does not explicitly disclose “clearing the cached permission profile after a set period of time.”
On the other hand, Desai discloses “clearing the cached permission profile after a set period of time”[ clearing the cached permission profile after a set period of time (0065, user session can be stored in cache or another storage repository for a period of time; in other words only stored for a period of time)]
Both D’Amore and Desai are directed towards providing virtual communication across networks.  D’Amore provides for less resources to be used up in a virtual environment via sharing of data between users in a virtual machine environment.  Desai provides for user sessions ending and clearing of data after a period of time.  It would have been obvious to a person of an ordinary skill in the art prior to the effective filing data of the application to have added Desai’s user session being stored in cache/storage repository for a period of time to the disclosure of D’Amore for the purpose of managing data used in user sessions in order to alleviate resources after a user session ends.  Doing so allows D’Amore to provide for faster virtual machine access since more resources are available.   

Claim 30 :
D’Amore does not explicitly disclose “clearing the cached permission profile in response to termination of a session associated with the user.”
On the other hand, Desai discloses “clearing the cached permission profile in response to termination of a session associated with the user.” [ clearing the cached permission profile (0065, user session can be stored in cache or another storage repository for a period of time; in other 
Both D’Amore and Desai are directed towards providing virtual communication across networks.  D’Amore provides for less resources to be used up in a virtual environment via sharing of data between users in a virtual machine environment.  Desai provides for user sessions ending and clearing of data after a period of time.  It would have been obvious to a person of an ordinary skill in the art prior to the effective filing data of the application to have added Desai’s user session being stored in cache/storage repository for a period of time to the disclosure of D’Amore for the purpose of managing data used in user sessions in order to alleviate resources after a user session ends.  Doing so allows D’Amore to provide for faster virtual machine access since more resources are available.   


Allowable Subject Matter
13.	Claim 40-41, 44-45, and 48-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
14.	Applicant's arguments filed 10/15/21 have been fully considered but they are not persuasive. 



A. Remarks page 12, Applicant asserts that D’Amore does not disclose “wherein the virtualized file server is further configured to extract a relevant permission pertaining to the user for the storage item and cache a permission profile for the user including the relevant permission pertaining to the user for the storage item,”.  Remarks page 13, Applicant cites 063 of the specification as to the meaning of the claim limitation.  Remarks page 14, Applicant further indicates that adding user ids is does not show extracting a relevant permission pertaining to the user for the storage item and that D’Amore does not show cache a permission profile.
 
With regard to the limitation, it is disagreed D’Amore does not disclose “wherein the virtualized file server is further configured to extract a relevant permission pertaining to the user for the storage item and cache a permission profile for the user including the relevant permission pertaining to the user for the storage item,” 
As indicated above, D’Amore discloses “wherein the virtualized file server is further configured to extract a relevant permission pertaining to the user for the storage item and cache a permission profile for the user including the relevant permission pertaining to the user for the storage item,”[ wherein the virtualized file server (fig. 3 120)  is further configured to extract a relevant permission pertaining to the user (0011, indication, in any security framework, of users and/or groups of users permitted access to a file) for the storage item (0011, file; 0026, controlled access to the stored files) and cache a permission profile for the user (fig. 3 316/317, UPS) 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., 0063, “performing a one-time extraction of all the permissions information available for a given user with respect to the storage item, and then caching such permissions information in the form of a bitmask, upon which standard bitmask operations may be performed, the cost of checking permissions for subsequent requests by the same user for storage access operations upon the storage item may be substantially reduced.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding, D’Amore adding user IDs to specific file access control list is not an extraction, D’Amore’s access control lists provide an indication.  D’Amore therefore discloses the asserted extracting (0011,an indication) of relevant permission pertaining to the user (0011, users permitted access) for the storage item (0011, a file).
Regarding, D’Amore does not provide a caching of a profile, this is disagreed since there is storage of the UPS.  D’Amore therefore discloses the asserted caching (fig. 3 storage medium) a permission file (fig. 3 316/317, UPS) for the user (fig. 3 320, user) including the relevant permission pertaining to the user(fig. 3 316, user 1)   for the storage item(fig. 3 316, file 1).


B.  Remarks Page 14, D’Amore does not disclose “wherein the virtualized file server is further configured to, based on receiving another access request directed to the storage item associated with the user, determine whether the access request is permissible based on the cached permissions profile.” And that this is because D’Amore discloses navigating to a shared saved file using file pointers is not suggestive of determining whether an access request is permissible based on the cache permission profile based on receiving  another access request directed to the storage item associated with the user.  


Regarding the claimed limitation, D’Amore discloses “wherein the virtualized file server is further configured to, based on receiving another access request directed to the storage item associated with the user, determine whether the access request is permissible based on the cached permissions profile.”[ wherein the virtualized file server (fig. 3 120)  is further configured to, based on receiving another access request  directed to the storage item associated with the user(0060, specified file is requested a second time, by the same user, for writing), determine whether the access request is permissible (0060, writing said file in a second location)based on the cached permissions profile (0060, user-private storage)]  
Regarding, the assertion, the claim does not say determining whether an access request is permissible based on the cache permission profile based on receiving  another access request directed to the storage item associated with the user; however, D’Amore further discloses determining whether an access request is permissible (0060, writing said file in a second location) based on the cache permission profile (0060, user-private storage) based on receiving another access request (fig. 2 201)directed to the storage item (0060, file) associated with the 

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 



Contact Information


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL PHAM/Primary Examiner, Art Unit 2167